                      IN THE UNITED ST ATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA
                                                                           FILED
                                                                            FEB OS 2019
                                  BUTTE DIVISION                         Clerk, U.S. District Court
                                                                            District Of Montana
                                                                                   Helena
 MICHAEL McCULLAR,

                             Plaintiff,          No. CV 18-67-BU-SEH

 vs.
                                                 ORDER
MICK O'BRIEN USED CAR AND
TRUCK CENTER, MICHAEL
O'BRIEN and SHARON O'BRIEN,
individually, and HULL &
SWINGLEY, P.C.,

                             Defendants.

       The Court entered a scheduling order on January 3, 2019. On February 4,

2019, Plaintiff filed an unopposed Motion for Extension to Disclose Expert

Witnesses. 1

       ORDERED:

       Plaintiffs Motion for Extension to Disclose Expert Witnesses is

GRANTED. Plaintiff shall have to and including Friday, February 15, 2019, to



       1
           Doc. 13.

                                           -1-
disclose, provide, and file, expert witness reports and Defendants shall have to and

including Friday, March 15, 2019, to disclose, provide, and file, rebuttal expert

reports. The parties' expert witness disclosures shall comply with the Court's

scheduling order of January 3, 2019. 2

      All other deadlines remain in full force and effect. Further requests to

amend the provisions of the scheduling order of January 3, 2019,3 as modified, are

unlikely to be granted.

      DATED this     5 t6aay of February, 2019.

                                                dtf/WJ I #wclhj                1
                                               1'i'5E.HADDON
                                                United States District Judge




      2
          Doc. 12.
      3
          Doc. 12.

                                         -2-
